Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 1 of 16 Page ID #:251
                                                                          #:269



   1    Douglas L. Johnson (SBN 209216)
        Ronald P. Funnell (SBN 209897)
   2    JOHNSON & JOHNSON LLP
   3    439 North Canon Drive, Suite 200
        Beverly Hills, California 90210
   4    Telephone: (310) 975-1080
        Facsimile: (310) 975-1095
   5    Email:      djohnson@jjllplaw.com
   6                 rfunnell@jjllplaw.com

   7    Attorneys For Defendants
        Carlos D. Demattos, Daniel M. Demattos,
   8    Matthew D. Demattos, Elena Demattos and
        Marcos M. Demattos
   9
 10     RUTAN & TUCKER, LLP
        Proud Usahacharoenporn (SBN 278204)
 11     pusaha@rutan.com
        Briana F. Richmond (SBN 301824)
 12     brichmond@rutan.com
        Ashley Teesdale (SBN 289919)
 13     ateesdale@rutan.com
        18575 Jamboree Road, 9th Floor
 14     Irvine, California 92612
        Telephone: 714-641-5100
 15     Facsimile: 714-546-9035

 16     Attorneys for Plaintiff
        ORIGEN CAPITAL INVESTMENTS II,
 17     LLC

 18
 19                         UNITED STATES DISTRICT COURT
 20                        CENTRAL DISTRICT OF CALIFORNIA
 21
        ORIGEN CAPITAL                       Case No.: 2:20-cv-02384-MWF-SK
 22     INVESTMENTS II, LLC, a
        Massachusetts limited liability
 23     corporation,                         STIPULATED PROTECTIVE ORDER
 24           Plaintiff,
 25
                     vs.
 26
        CARLOS D. DEMATTOS AKA
 27     CARLOS MIGUEL DIDIER DE
        MATTOS FERNANDES AKA
 28     CARLOS DIDIER DEMATTOS,
                                                1
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 2 of 16 Page ID #:252
                                                                          #:270



   1    an individual; DANIEL M.
        DEMATTOS, an individual;
   2    MATTHEW D. DEMATTOS, an
        individual; ELENA DEMATTOS,
   3    an individual; MARCOS M.
        DEMATTOS, an individual; and
   4    DOES 1 through 50,
        inclusive,
   5
              Defendants.
   6
   7
   8      1. A.     PURPOSES AND LIMITATIONS
   9         Discovery in this action is likely to involve production of confidential,
 10    proprietary, or private information for which special protection from public
 11    disclosure and from use for any purpose other than prosecuting this litigation may
 12    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 13    enter the following Stipulated Protective Order. The parties acknowledge that this
 14    Order does not confer blanket protections on all disclosures or responses to
 15    discovery and that the protection it affords from public disclosure and use extends
 16    only to the limited information or items that are entitled to confidential treatment
 17    under the applicable legal principles. The parties further acknowledge, as set forth
 18    in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 19    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 20    procedures that must be followed and the standards that will be applied when a
 21    party seeks permission from the court to file material under seal.
 22
 23          B.     GOOD CAUSE STATEMENT
 24          This action is likely to involve the parties’ confidential financial information
 25    for which special protection from public disclosure and from use for any purpose
 26    other than prosecution of this action is warranted. Such confidential and
 27    proprietary materials and information consist of, among other things, confidential
 28
                                                  2
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 3 of 16 Page ID #:253
                                                                          #:271



   1
       business or personal financial information. Accordingly, to expedite the flow of
   2
       information, to facilitate the prompt resolution of disputes over confidentiality of
   3
       discovery materials, to adequately protect information the parties are entitled to
   4
       keep confidential, to ensure that the parties are permitted reasonable necessary
   5
       uses of such material in preparation for and in the conduct of trial, to address their
   6
       handling at the end of the litigation, and serve the ends of justice, a protective
   7
       order for such information is justified in this matter. It is the intent of the parties
   8
       that information will not be designated as confidential for tactical reasons and that
   9
       nothing be so designated without a good faith belief that it has been maintained in
 10
       a confidential, non-public manner, and there is good cause why it should not be
 11
       part of the public record of this case.
 12
 13
          2. DEFINITIONS
 14
              2.1    Action: This action, entitled Origen Capital Investments II, LLC v.
 15
       Carlos DeMattos, et al., Case No. 2:20-cv-02384-MWF-SK.
 16
              2.2    Challenging Party: a Party or Non-Party that challenges the
 17
       designation of information or items under this Order.
 18
              2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 19
       how it is generated, stored or maintained) or tangible things that qualify for
 20
       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 21
       the Good Cause Statement.
 22
              2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 23
       their support staff).
 24
              2.5    Designating Party: a Party or Non-Party that designates information
 25
       or items that it produces in disclosures or in responses to discovery as
 26
       “CONFIDENTIAL.”
 27
              2.6    Disclosure or Discovery Material: all items or information, regardless
 28
                                                    3
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 4 of 16 Page ID #:254
                                                                          #:272



   1
       of the medium or manner in which it is generated, stored, or maintained
   2
       (including, among other things, testimony, transcripts, and tangible things), that
   3
       are produced or generated in disclosures or responses to discovery in this matter.
   4
             2.7    Expert: a person with specialized knowledge or experience in a matter
   5
       pertinent to the litigation who has been retained by a Party or its counsel to serve
   6
       as an expert witness or as a consultant in this Action.
   7
             2.8    House Counsel: attorneys who are employees of a party to this
   8
       Action. House Counsel does not include Outside Counsel of Record or any other
   9
       outside counsel.
 10
             2.9    Non-Party: any natural person, partnership, corporation, association,
 11
       or other legal entity not named as a Party to this action.
 12
             2.10 Outside Counsel of Record: attorneys who are not employees of a
 13
       party to this Action but are retained to represent or advise a party to this Action
 14
       and have appeared in this Action on behalf of that party or are affiliated with a law
 15
       firm which has appeared on behalf of that party, and includes support staff.
 16
             2.11 Party: any party to this Action, including all of its officers, directors,
 17
       employees, consultants, retained experts, and Outside Counsel of Record (and
 18
       their support staffs).
 19
             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 20
       Discovery Material in this Action.
 21
             2.13 Professional Vendors: persons or entities that provide litigation
 22
       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 23
       demonstrations, and organizing, storing, or retrieving data in any form or medium)
 24
       and their employees and subcontractors.
 25
             2.14 Protected Material: any Disclosure or Discovery Material that is
 26
       designated as “CONFIDENTIAL.”
 27
             2.15 Receiving Party: a Party that receives Disclosure or Discovery
 28
                                                   4
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 5 of 16 Page ID #:255
                                                                          #:273



   1
       Material from a Producing Party.
   2
   3
          3. SCOPE
   4
             The protections conferred by this Stipulation and Order cover not only
   5
       Protected Material (as defined above), but also (1) any information copied or
   6
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
   7
       compilations of Protected Material; and (3) any testimony, conversations, or
   8
       presentations by Parties or their Counsel that might reveal Protected Material.
   9
             Any use of Protected Material at trial shall be governed by the orders of the
 10
       trial judge. This Order does not govern the use of Protected Material at trial.
 11
 12
          4. DURATION
 13
             Even after final disposition of this litigation, the confidentiality obligations
 14
       imposed by this Order shall remain in effect until a Designating Party agrees
 15
       otherwise in writing or a court order otherwise directs. Final disposition shall be
 16
       deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 17
       with or without prejudice; and (2) final judgment herein after the completion and
 18
       exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 19
       including the time limits for filing any motions or applications for extension of
 20
       time pursuant to applicable law.
 21
 22
          5. DESIGNATING PROTECTED MATERIAL
 23
             5.1    Exercise of Restraint and Care in Designating Material for Protection.
 24
       Each Party or Non-Party that designates information or items for protection under
 25
       this Order must take care to limit any such designation to specific material that
 26
       qualifies under the appropriate standards. The Designating Party must designate
 27
       for protection only those parts of material, documents, items, or oral or written
 28
                                                  5
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 6 of 16 Page ID #:256
                                                                          #:274



   1
       communications that qualify so that other portions of the material, documents,
   2
       items, or communications for which protection is not warranted are not swept
   3
       unjustifiably within the ambit of this Order.
   4
             Mass, indiscriminate, or routinized designations are prohibited.
   5
       Designations that are shown to be clearly unjustified or that have been made for an
   6
       improper purpose (e.g., to unnecessarily encumber the case development process
   7
       or to impose unnecessary expenses and burdens on other parties) may expose the
   8
       Designating Party to sanctions.
   9
             If it comes to a Designating Party’s attention that information or items that it
 10
       designated for protection do not qualify for protection, that Designating Party must
 11
       promptly notify all other Parties that it is withdrawing the inapplicable
 12
       designation.
 13
             5.2      Manner and Timing of Designations. Except as otherwise provided in
 14
       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 15
       stipulated or ordered, Disclosure or Discovery Material that qualifies for
 16
       protection under this Order must be clearly so designated before the material is
 17
       disclosed or produced.
 18
             Designation in conformity with this Order requires:
 19
             (a) for information in documentary form (e.g., paper or electronic
 20
       documents, but excluding transcripts of depositions or other pretrial or trial
 21
       proceedings), that the Producing Party affix at a minimum, the legend
 22
       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 23
       contains protected material. If only a portion or portions of the material on a page
 24
       qualifies for protection, the Producing Party also must clearly identify the
 25
       protected portion(s) (e.g., by making appropriate markings in the margins).
 26
             A Party or Non-Party that makes original documents available for
 27
       inspection need not designate them for protection until after the inspecting Party
 28
                                                  6
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 7 of 16 Page ID #:257
                                                                          #:275



   1
       has indicated which documents it would like copied and produced. During the
   2
       inspection and before the designation, all of the material made available for
   3
       inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   4
       identified the documents it wants copied and produced, the Producing Party must
   5
       determine which documents, or portions thereof, qualify for protection under this
   6
       Order. Then, before producing the specified documents, the Producing Party must
   7
       affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
   8
       If only a portion or portions of the material on a page qualifies for protection, the
   9
       Producing Party also must clearly identify the protected portion(s) (e.g., by making
 10
       appropriate markings in the margins).
 11
             (b) for testimony given in depositions that the Designating Party identify
 12
       the Disclosure or Discovery Material on the record, before the close of the
 13
       deposition all protected testimony.
 14
             (c) for information produced in some form other than documentary and
 15
       for any other tangible items, that the Producing Party affix in a prominent place on
 16
       the exterior of the container or containers in which the information is stored the
 17
       legend “CONFIDENTIAL.” If only a portion or portions of the information
 18
       warrants protection, the Producing Party, to the extent practicable, shall identify
 19
       the protected portion(s).
 20
             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 21
       failure to designate qualified information or items does not, standing alone, waive
 22
       the Designating Party’s right to secure protection under this Order for such
 23
       material. Upon timely correction of a designation, the Receiving Party must make
 24
       reasonable efforts to assure that the material is treated in accordance with the
 25
       provisions of this Order.
 26
 27
          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 28
                                                   7
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 8 of 16 Page ID #:258
                                                                          #:276



   1
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   2
       designation of confidentiality at any time that is consistent with the Court’s
   3
       Scheduling Order.
   4
             6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   5
       resolution process under Local Rule 37.1 et seq.
   6
             6.3    The burden of persuasion in any such challenge proceeding shall be
   7
       on the Designating Party. Frivolous challenges, and those made for an improper
   8
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   9
       parties) may expose the Challenging Party to sanctions. Unless the Designating
 10
       Party has waived or withdrawn the confidentiality designation, all parties shall
 11
       continue to afford the material in question the level of protection to which it is
 12
       entitled under the Producing Party’s designation until the Court rules on the
 13
       challenge.
 14
 15
          7. ACCESS TO AND USE OF PROTECTED MATERIAL
 16
             7.1    Basic Principles. A Receiving Party may use Protected Material that
 17
       is disclosed or produced by another Party or by a Non-Party in connection with
 18
       this Action only for prosecuting, defending, or attempting to settle this Action.
 19
       Such Protected Material may be disclosed only to the categories of persons and
 20
       under the conditions described in this Order. When the Action has been
 21
       terminated, a Receiving Party must comply with the provisions of section 13
 22
       below (FINAL DISPOSITION).
 23
             Protected Material must be stored and maintained by a Receiving Party at a
 24
       location and in a secure manner that ensures that access is limited to the persons
 25
       authorized under this Order.
 26
             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 27
       otherwise ordered by the court or permitted in writing by the Designating Party, a
 28
                                                   8
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 9 of 16 Page ID #:259
                                                                          #:277



   1
       Receiving Party may disclose any information or item designated
   2
       “CONFIDENTIAL” only to:
   3
             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   4
       as employees of said Outside Counsel of Record to whom it is reasonably
   5
       necessary to disclose the information for this Action;
   6
             (b) the officers, directors, and employees (including House Counsel) of the
   7
       Receiving Party to whom disclosure is reasonably necessary for this Action;
   8
             (c) Experts (as defined in this Order) of the Receiving Party to whom
   9
       disclosure is reasonably necessary for this Action and who have signed the
 10
       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11
             (d) the court and its personnel;
 12
             (e) court reporters and their staff;
 13
             (f) professional jury or trial consultants, mock jurors, and Professional
 14
       Vendors to whom disclosure is reasonably necessary for this Action and who have
 15
       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16
             (g) the author or recipient of a document containing the information or a
 17
       custodian or other person who otherwise possessed or knew the information;
 18
             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 19
       Action to whom disclosure is reasonably necessary provided: (1) the deposing
 20
       party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 21
       they will not be permitted to keep any confidential information unless they sign
 22
       the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 23
       agreed by the Designating Party or ordered by the court. Pages of transcribed
 24
       deposition testimony or exhibits to depositions that reveal Protected Material may
 25
       be separately bound by the court reporter and may not be disclosed to anyone
 26
       except as permitted under this Stipulated Protective Order; and
 27
             (i) any mediator or settlement officer, and their supporting personnel,
 28
                                                    9
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 10 of 16 Page ID #:260
                                                                           #:278



   1
       mutually agreed upon by any of the parties engaged in settlement discussions.
   2
   3
          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   4
             IN OTHER LITIGATION
   5
             If a Party is served with a subpoena or a court order issued in other litigation
   6
       that compels disclosure of any information or items designated in this Action as
   7
             “CONFIDENTIAL,” that Party must:
   8
             (a)    promptly notify in writing the Designating Party. Such notification
   9
       shall include a copy of the subpoena or court order;
  10
             (b)    promptly notify in writing the party who caused the subpoena or
  11
       order to issue in the other litigation that some or all of the material covered by the
  12
       subpoena or order is subject to this Protective Order. Such notification shall
  13
       include a copy of this Stipulated Protective Order; and
  14
             (c)    cooperate with respect to all reasonable procedures sought to be
  15
       pursued by the Designating Party whose Protected Material may be affected.
  16
       If the Designating Party timely seeks a protective order, the Party served with
  17
       the subpoena or court order shall not produce any information designated in this
  18
       action as “CONFIDENTIAL” before a determination by the court from which the
  19
       subpoena or order issued, unless the Party has obtained the Designating Party’s
  20
       permission. The Designating Party shall bear the burden and expense of seeking
  21
       protection in that court of its confidential material and nothing in these provisions
  22
       should be construed as authorizing or encouraging a Receiving Party in this Action
  23
       to disobey a lawful directive from another court.
  24
  25
          9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  26
             PRODUCED IN THIS LITIGATION
  27
             (a) The terms of this Order are applicable to information produced by a
  28
                                                  10
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 11 of 16 Page ID #:261
                                                                           #:279



   1
       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   2
       produced by Non-Parties in connection with this litigation is protected by the
   3
       remedies and relief provided by this Order. Nothing in these provisions should be
   4
       construed as prohibiting a Non-Party from seeking additional protections.
   5
             (b) In the event that a Party is required, by a valid discovery request, to
   6
       produce a Non-Party’s confidential information in its possession, and the Party is
   7
       subject to an agreement with the Non-Party not to produce the Non-Party’s
   8
       confidential information, then the Party shall:
   9
                    (1) promptly notify in writing the Requesting Party and the Non-Party
  10
       that some or all of the information requested is subject to a confidentiality
  11
       agreement with a Non-Party;
  12
                    (2) promptly provide the Non-Party with a copy of the Stipulated
  13
       Protective Order in this Action, the relevant discovery request(s), and a reasonably
  14
       specific description of the information requested; and
  15
                    (3)    make the information requested available for inspection by the
  16
       Non-Party, if requested.
  17
             (c) If the Non-Party fails to seek a protective order from this court within
  18
       14 days of receiving the notice and accompanying information, the Receiving
  19
       Party may produce the Non-Party’s confidential information responsive to the
  20
       discovery request. If the Non-Party timely seeks a protective order, the Receiving
  21
       Party shall not produce any information in its possession or control that is subject
  22
       to the confidentiality agreement with the Non-Party before a determination by the
  23
       court. Absent a court order to the contrary, the Non-Party shall bear the burden and
  24
       expense of seeking protection in this court of its Protected Material.
  25
  26
          10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  27
             If a Receiving Party learns that, by inadvertence or otherwise, it has
  28
                                                  11
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 12 of 16 Page ID #:262
                                                                           #:280



   1
       disclosed Protected Material to any person or in any circumstance not authorized
   2
       under this Stipulated Protective Order, the Receiving Party must immediately (a)
   3
       notify in writing the Designating Party of the unauthorized disclosures, (b) use its
   4
       best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
   5
       the person or persons to whom unauthorized disclosures were made of all the
   6
       terms of this Order, and (d) request such person or persons to execute the
   7
       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
   8
       A.
   9
  10
            11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11
              PROTECTED MATERIAL
  12
              When a Producing Party gives notice to Receiving Parties that certain
  13
       inadvertently produced material is subject to a claim of privilege or other
  14
       protection, the obligations of the Receiving Parties are those set forth in Federal
  15
       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  16
       whatever procedure may be established in an e-discovery order that provides for
  17
       production without prior privilege review. Pursuant to Federal Rule of Evidence
  18
       502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  19
       of a communication or information covered by the attorney-client privilege or
  20
       work product protection, the parties may incorporate their agreement in the
  21
       stipulated protective order submitted to the court.
  22
  23
            12. MISCELLANEOUS
  24
              12.1 Right to Further Relief. Nothing in this Order abridges the right of
  25
       any person to seek its modification by the Court in the future.
  26
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
  27
       Protective Order no Party waives any right it otherwise would have to object to
  28
                                                  12
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 13 of 16 Page ID #:263
                                                                           #:281



   1
       disclosing or producing any information or item on any ground not addressed in
   2
       this Stipulated Protective Order. Similarly, no Party waives any right to object on
   3
       any ground to use in evidence of any of the material covered by this Protective
   4
       Order.
   5
             12.3 Filing Protected Material. A Party that seeks to file under seal any
   6
       Protected Material must comply with Civil Local Rule 79-5. Protected Material
   7
       may only be filed under seal pursuant to a court order authorizing the sealing of
   8
       the specific Protected Material at issue. If a Party's request to file Protected
   9
       Material under seal is denied by the court, then the Receiving Party may file the
  10
       information in the public record unless otherwise instructed by the court.
  11
  12
          13. FINAL DISPOSITION
  13
             After the final disposition of this Action, as defined in paragraph 4, within
  14
       60 days of a written request by the Designating Party, each Receiving Party must
  15
       return all Protected Material to the Producing Party or destroy such material. As
  16
       used in this subdivision, “all Protected Material” includes all copies, abstracts,
  17
       compilations, summaries, and any other format reproducing or capturing any of
  18
       the Protected Material. Whether the Protected Material is returned or destroyed,
  19
       the Receiving Party must submit a written certification to the Producing Party
  20
       (and, if not the same person or entity, to the Designating Party) by the 60 day
  21
       deadline that (1) identifies (by category, where appropriate) all the Protected
  22
       Material that was returned or destroyed and (2) affirms that the Receiving Party
  23
       has not retained any copies, abstracts, compilations, summaries or any other
  24
       format reproducing or capturing any of the Protected Material. Notwithstanding
  25
       this provision, Counsel are entitled to retain an archival copy of all pleadings,
  26
       motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  27
       correspondence, deposition and trial exhibits, expert reports, attorney work
  28
                                                   13
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 14 of 16 Page ID #:264
                                                                           #:282



   1
       product, and consultant and expert work product, even if such materials contain
   2
       Protected Material. Any such archival copies that contain or constitute Protected
   3
       Material remain subject to this Protective Order as set forth in
   4
       Section 4 (DURATION).
   5
          14. Any violation of this Order may be punished by any and all appropriate
   6
       measures including, without limitation, contempt proceedings and/or monetary
   7
       sanctions.
   8
   9
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  10
  11
       DATED: January 25, 2021                          JOHNSON & JOHNSON LLP
  12
  13                                          By        /s/ Ronald P. Funnell
  14                                                    Ronald P. Funnell
                                                        Attorneys for Defendants
  15
  16
       DATED: January 25, 2021                          RUTAN & TUCKER, LLP
  17
  18                                          By        /s/ Proud Usahacharoenporn
  19                                                    Proud Usahacharoenporn
                                                        Attorneys for Plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   14
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 15 of 16 Page ID #:265
                                                                           #:283



   1
                              ATTESTATION RE: SIGNATURES
   2
             I, Ronald P. Funnell, am the ECF User who is filing the Parties’ Stipulated
   3
       Protective Order. I attest that all other signatories listed, and on whose behalf the
   4
       filings are being submitted, concur in the content of such filings and have
   5
       authorized the filing of such documents.
   6
   7
       DATED: January 25, 2021                           JOHNSON & JOHNSON LLP
   8
   9                                           By        /s/ Ronald P. Funnell
  10                                                     Ronald P. Funnell
                                                         Attorneys for Defendants
  11
  12
  13
  14
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  15
  16
                 01/27/2021
       DATED:________________________
  17
  18
  19
          /S/ Steven Kim
       ____________________________________
  20
       Honorable Steve Kim
  21
       United States Magistrate Judge
  22
  23
  24
  25
  26
  27
  28
                                                    15
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02384-MWF-SK Document 51
                                   52 Filed 01/27/21 Page 16 of 16 Page ID #:266
                                                                           #:284



   1
                                            EXHIBIT A
   2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
       I,   _____________________________              [print   or   type   full   name],   of
   4
       _________________ [print or type full address], declare under penalty of perjury
   5
       that I have read in its entirety and understand the Stipulated Protective Order that was
   6
       issued by the United States District Court for the Central District of California on
   7
       _________________________ in the case of Origen Capital Investments II, LLC v.
   8
       Carlos DeMattos, et al., Case No. 2:20-cv-02384-MWF-SK. I agree to comply with
   9
       and to be bound by all the terms of this Stipulated Protective Order and I understand
  10
       and acknowledge that failure to so comply could expose me to sanctions and
  11
       punishment in the nature of contempt. I solemnly promise that I will not disclose in
  12
       any manner any information or item that is subject to this Protective Order to any
  13
       person or entity except in strict compliance with the provisions of this Order.
  14
             I further agree to submit to the jurisdiction of the United States District Court
  15
       for the Central District of California for the purpose of enforcing the terms of this
  16
       Stipulated Protective Order, even if such enforcement proceedings occur after
  17
       termination of this action. I hereby appoint __________________________ [print
  18
       or type full name] of _______________________________________ [print or type
  19
       full address and telephone number] as my California agent for service of process in
  20
       connection with this action or any proceedings related to enforcement of this
  21
       Stipulated Protective Order.
  22
       Date: ______________________________________
  23
       City and State where sworn and signed: _________________________________
  24
  25
       Printed name: _______________________________
  26
  27
       Signature: __________________________________
  28
                                                  16
                             STIPULATED PROTECTIVE ORDER
